Per Curiam.
Respondent was reciprocally suspended by this Court in June 2004 for a period of six months, effective March 20, 2004 (Matter of Wolfson, 8 AD3d 747 [2004]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
We conclude that respondent has substantially complied with the provisions of the order which suspended him and with this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see 22 NYCRR 806.12) and that he possesses the character and fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that respondent’s application is granted, and he is reinstated as an attorney and counselor-at-law of the State of New York, effective immediately.